Medbox, Inc. 8439 West Sunset Blvd., Suite 101 West Hollywood, CA 90069 June 4, 2013 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 ATTN: Sherry Haywood, Esq. Re:Medbox, Inc. Registration Statement on Form 10 Filed April 10, 2013 File No. 000-54928 Application for Withdrawal Ladies and Gentlemen: Medbox, Inc. (the “Company”) hereby respectfully requests the withdrawal, effective as of the date hereof or as soon as practicable thereafter, of its above-referenced Registration Statement on Form 10, together with all exhibits and amendments thereto (the “Registration Statement”).The Registration Statement has not been declared effective as of the date hereof. The Company has determined to withdraw the Registration Statement since it will not have time to complete certain financial statement updates and address the Staff’s comments on the Registration Statement as set forth in its letter to the Company dated May 7, 2013, before the automatic effective date of June 9, 2013.The Company intends to file a new, revised Form 10 Registration Statement, including changes responsive to the Staff’s comments, in mid- to late June 2013. Sincerely, MEDBOX, INC. /s/ Dr. Bruce Bedrick By: Dr. Bruce Bedrick Chief Executive Officer
